Title: To Thomas Jefferson from Henry Dearborn, 27 December 1805
From: Dearborn, Henry
To: Jefferson, Thomas


                  
                     Sir,
                     War DepartmentDecember 27th. 1805
                  
                  On a full examination of the records of this Department, no evidence appears that any of the States indebted to the United States, have taken any measures to discharge the balances due, either under the provisions of the Act passed on the 23d. of June 1797, or under those of the 3d. of May 1798 or 15th. of February 1799.
                  Accept Sir the assurances of my high respect and consideration
                  
                     H. Dearborn 
                     
                  
               